SUMMARY ORDER
Petitioner-Appellant Leroy Jones appeals from a judgment of the United States District Court for the Eastern District of New York (Jack B. Weinstein, Judge), denying his petition for a writ of habeas corpus. In its order, the District Court granted a certificate of appealability on the issue of whether Jones should have been permitted to proceed pro se at his trial. We assume the parties’ familiarity with the underlying facts and procedural history.
We affirm substantially for the reasons stated in the opinion of the District Court. Because we affirm the denial of Jones’ claim on the merits, we need not consider respondent’s argument that Jones’ claim is procedurally barred. 22 U.S.C. § 2254(b)(2); see also Greiner v. Wells, 417 F.3d 305, 317 n. 14 (2d Cir.2005).
For the foregoing reasons, the judgment of the District Court is hereby AFFIRMED.